Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of hydroxyapatite and HPMC in the reply filed on 4/9/2021 is acknowledged.

Status of the Claims
Claim 1 is pending in this application.
Claim 1 is presently under consideration as being drawn to the elected species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20160028824) in view of Cherng et al. (J Biomed Mater Res. 1997 Jun 5;35(3):273-7).
4-hexylresorcinol) is dissolved or an aqueous ethanol (i.e. hydrous ethanol) containing less than 10% by volume of water with distilled water or an aqueous solution in which salt is dissolved; and injecting 4-hexylresorcinol as a bone graft material by hydrophobic interaction by precipitating the bone graft material in the mixed solution mixed in the above step, wherein the aqueous ethanol containing anhydrous or water in an amount of 10 vol% or less And the ratio of the aqueous solution in which distilled water or salt is dissolved is 0.1:10 to 5:10 (claim 1).
Kim also teaches the bone graft material comprises at least one of hydroxyapatite, monocalcium phosphate, tricalcium phosphate, and silica (claim 2).
Kim further teaches that the bone graft material can be molded and used in the form of putty, paste, moldable strips, blocks, or chips using methods such as compression, compression, pressure contact, packing, compression, or hardening, and chemical additives are used (para [0032])
Kim does not teach HPMC.
Cherng et al. teach the effects of hydroxypropyl methylcellulose and other gelling agents on the handling properties of calcium phosphate cement (title).
Cherng et al. also teach that handling properties were greatly improved by the addition of HPMC (abstract).
It would have been obvious to one of ordinary skill in the art to use HPMC to mold the bone graft material of Kim because Cherng et al. teach that the handling properties of calcium phosphate cement were greatly improved by the addition of 
The skilled artisan would have been motivated to do so, with a reasonable expectation of success, because the teachings of both Kim and Cherng et al. relate to calcium phosphate cement (i.e. a bone graft material). 
With respect to the amounts of various the components of the claimed product-by-process, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more 
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum amount of the various components by normal optimization procedures known in the pharmaceutical art.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2010/0280561).
Song et al. teach “[o]rganic compound-based nanoparticles that are anchors for grafting polymer domains in bone grafts. One can crosslink any of the star-shaped macromers in the presence of varying percentages of calcium phosphate or apatite mineral (i.e., for example, hydroxyapatite, HA) and/or tricalcium phosphate (TCP) powders using appropriate crosslinkers” (para [0011]).
Song et al. also teach the graft material comprises polyol moieties (para [0013]), wherein the polyol is 4-hexylresorcinol (para [0125]).
Song et al. further teach that in one embodiment, a micro sphere or microparticle comprises a pH sensitive encapsulation material such as hydroxypropyl methylcellulose (para [0342]).

However, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which 
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum amount of the various components by normal optimization procedures known in the pharmaceutical art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658